MORRISON, Presiding Judge.
This is an appeal from an order revoking probation.
The record reveals the following: On January 5, 1956, in cause No. 7544 in the district court of Hidalgo County, relator plead guilty to the offense of burglary and was assessed a five-year term in the penitentiary. Execution of the sentence was suspended and relator was placed on probation, among the conditions being that he should not violate the law or leave the State of Texas without the permission of the court.
At the hearing on the motion to revoke it was shown that relator. had reported. to his probation officer that on two occasions he had gone to Mexico to buy. intoxicants without having received the permission of the court. The state further introduced sufficient evidence to support a conviction against the relator for the theft of an automobile tire and wheel. In addition to. the above, the state proved that the relator had at di£¡férént times shortly before the motion to revoke was filed plead guilty in the justice court for disturbing the peace, had been convicted for failing to stop and give information after a collision, and had; plead''guilty for vagrancy.
Appellant, testifying in his own behalf, denied that he had crossed the bridge into Mexico and explained his convictions by saying that the officers “were on his back.”
No brief has been filed and no formal bills of exception appear in the record-
We fail to find an abuse of discretion in revoking probation, and the judgment is affirmed. ■ ■ ■